Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following Notice of Allowance is in response to applicant’s amendments and remarks filed on 04/07/2022

Claim status:

Claims amended: 1-2, 7, 10-11, and 16-17.
Pending claims: 1-20.

Allowable Subject Matter
A. Allowable subject matter:
Claims: 1- 20 allowed.

B. The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 11, 16 and their dependent claims 2-10, 12-15 and 17- 20 respectively are allowed because the closest prior art of record and references of Abrahams et al (US 2009/0299911 A1) in view of Blanchi et al (US 2017/0091861 A1),  in any combination did not teach or render obvious to one of ordinary skill in the art a statistical risk management system (SRM) for generating a heuristic analysis of loan charge-off risk, comprising the following steps to:
receive, from a borrower via a client device in communication with the one or more processors, a lending-product request that includes at least a loan amount and a borrower identifier; 
retrieve, via the user interface module in electronic communication with an independent data-store, client profile data associated with the borrower, based at least in part on the borrower identifier, the client profile data including one or more relationship attributes that define historical interactions between the borrower and at least one financial institution; 
generate, via a Statistical Model (SM) generation software component, multiple statistical models that are each configured to determine a given charge-off probability score based on historical lending-product data; 
determine, via an SM accuracy software component interacting with the SM generation software component, for each of the multiple statistical models, an accuracy score that reflects an accuracy of the given charge-off probability score, based at least in part on independent historical lending-product data; 
based on the accuracy scores for the multiple statistical models, select, via an SM selection software component interacting with the SM accuracy software component, a portion of the multiple statistical models; 
determine, via the SM selection software component interacting with the SM accuracy software component, that an accuracy score of a particular statistical model is less than an accuracy threshold; 
in response to determining that the accuracy score of the particular statistical model is less than the accuracy threshold, access, via the SM selection Serial No.: 15/861,659_2_ Atty Docket No.: QC.P0004US Atty/Agent: Sam L. Williamssoftware component interacting with the SM accuracy software component, updated historical lending-product data;
generate, via the SM generation software component, an updated particular statistical model using the updated historical lending-product data; 
determine, via the SM selection software component interacting with the SM accuracy software component, that the accuracy score of the updated particular statistical model is greater than the accuracy threshold; 
based on the accuracy score for the updated particular statistical model being greater than the accuracy threshold, select, via the SM selection software component interacting with the SM accuracy software component, the updated particular statistical model; 
generate, via the SM generation software component, a hybrid statistical model using the portion of the multiple statistical models, the updated particular statistical model, and without using a remaining portion of the multiple statistical models; 
determine, via the SM analysis software component interacting with the SM generation software component and the user interface module, a charge-off probability score for the lending-product request, based at least in part on the client profile data and the hybrid statistical model; 
determine, via the SM analysis software component, a cutoff threshold based on monitoring an existing lending-product portfolio using a machine learning model; 
determine, via the SM analysis software component, whether the lending- product request is approved, based at least in part on the charge-off probability score being greater than or equal to the cutoff threshold; and 
transmit, via a reporting module interacting with the SM analysis software component to the client device, an indication of approval or denial of the lending-product request.

Furthermore, the above claimed elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. For these reasons independent claims 1, 11 and 16 are allowable over the prior art of record, and claims  2-10, 12-15 and 17-20  are allowed by dependency.

D.   Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance.”


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Gillin et al (US 7,254,557 B1) discloses Financial Services Payment.
Bostrom et al (US 6,538,580 B2) discloses Method and Device for registering the outer Characteristics of a Vehicle in a Road Toll Unit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM ALI whose telephone number is (571) 270-3021.  The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/HATEM M ALI/
Art Unit 3691
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698